     Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



BRUCE LEICHTY,

                      Plaintiff,
                                                         No. 6: 19-cv-01064-JWB-KGG
V.


BETHEL COLLEGE; MENNONITE
CHURCH USA; CITY OF NORTH
NEWTON, KANSAS; HARVEY COUNTY;
LANCASTER MENNONITE HISTORICAL
SOCIETY; JOHN THIESSEN; JOEL
NOFZIGER;

                       Defendants.



             BRIEF OF PLAINTIFF IN OPPOSITION TO MOTION TO DISMISS
              OF DEFENDANTS BETHEL COLLEGE AND JOHN THIESEN

       Plaintiff Bruce Leichty (hereinafter “Plaintiff or “Leichty”), Pro Se, hereby opposes the
                                                      ’




motion of Defendants Bethel College (“Bethel”) and John Thiesen (sued as John Thiessen)

(“Thiesen”) (“College Defendants”) to dismiss his complaint pursuant to F.R.Civ.P. 12(b)(6). In

essence, Bethel and Thiesen want this court to grant summary judgment and determine facts that

the Court is no position to determine on a motion to dismiss for failure to state a claim; and

Plaintiff does not consent to have this motion treated as a motion for summary judgment. To the

extent that College Defendants want to make their case for dismissal based on allegations

appearing in Plaintiffs own complaint, that attempt should be rejected because of the way in

which they have either distorted or cherry-picked the allegations they are relying on, while

ignoring allegations critical to Plaintiffs various causes of action. Finally, even if the Court were

inclined to dismiss any of the causes of action, dismissal should be with leave to amend.
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 2 of 32




                                   1.   STATEMENT OF CASE

       Plaintiffwas arrested on March 17, 2018 at a conference being held on the campus of

Bethel College, North Newton, Kansas, after representatives of Bethel College (“Bethel” )and
                                                                                  called
Mennonite Church USA (“MCUSA”) (collectively “Conference Sponsors” or “Sponsors”)

the police of North Newton and claimed that Plaintiff was trespassing on the campus. (Para. 14,

82, 83). Representatives   of Sponsors had already called police twice the previous day without any
                                                                                    John
charges or trespass warning being given (36, 37, 40, 54). Also on the previous day,
                                                                               “Holocaust Denier”
Thiesen, a Bethel employee and Sponsor representative, had labeled Plaintiff a

in introductory remarks made to about 200 Conference registrants (Para. 43 -45).      Plaintiffhad

                                                                          Holocaust” (Para. 14,
duly registered for the Conference, which was titled, “Mennonites and the

20).   Plaintiff, a 63-year—old member of the California bar in good standing, lifelong Mennonite

and member of an MCUSA congregation and former Kansas resident (Para. 17, 18), had traveled
                                                                                  participate in the
to the Mennonite-afﬁliated Bethel campus from California specifically in order to

Conference, and to contribute information in a non—disruptive manner.     Para. 24-30.

        Plaintiff had been on the Bethel College campus many times over a period of many years

for various academic purposes including regular research in the Mennonite archives and library
                                                                                     16. 18, 24).
deposited at Bethel College, without experiencing any opposition or incident. (Para.

Conference organizers knew Plaintiff was a member of a MCUSA church. (Para. 18). Plaintiff
                                                                                   which he
brought with him to the Conference some flyers and books relating to the Holocaust

believed Mennonites would either want to be aware of or should be aware of, and he came to the

 conference having planned an informational presentation titled “Two Revisionist Jews Look at the

 Holocaust,” for the evening of March 16 at a room off the campus but located near the campus,

 next to the City of North Newton ofﬁces and police station (Para. 19, 27, 28, 29).
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 3 of 32




       Two of Plaintiffs colleagues, professionals self-identifying as Jewish Holocaust

revisionists had also traveled to North Newton from New York and Michigan respectively to give

the off-site presentation organized by Plaintiff, and also to participate peaceﬁilly in the

Conference, but were denied registration to the modestly—attended Conference after having

inadvertently failed to pre—register (34-36).

       Plaintiffparticipated peacefully and non-disruptively at all sessions of the Conference on

March 16 (29, 31, 40, 41, 49). Sponsor representative Mark Jantzen had first called North

Newton police the morning of March 16 after Leichty declined to agree to stop distributing ﬂyers

and literature to Conference attendees, which resulted in no charges or trespass warnings but

instead an agreement that Plaintiff subsequently adhered to (no distribution of his literature) (Para.

40, 41), and then J antzen again called police that afternoon at a session titled “Mennonite Attitudes

Toward the Holocaust” after Plaintiff asked for and was handed the microphone and tried to make

a comment about different perspectives on the Holocaust among Jews and about his off-campus

meeting to be held that evening (Para. 50-55). The second police call also resulted in no charges

or trespass warnings (5 8, 59, 62).

       Another Sponsor representative who witnessed Jantzen’s second call to police, John Sharp,

invited Plaintiff after that incident to meet with him at lunch on the Bethel College campus the

following day, March 17, to discuss Plaintiff s agenda (Para. 57).

       Plaintiff approached J antzen on the night of March 16 for a pre—arranged reconsideration of

J antzen’s decision not to allow his colleagues to register, and   Plaintiff was told by J antzen that not

only would his colleagues not be allowed to register but “you are also out of the Conference,”

whereupon Plaintiff reminded J antzen that Plaintiff was a duly-registered participant with an

invitation to return to campus the following day (Para. 64-66, 68-71). Jantzen did not offer
    Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 4 of 32




Plaintiff any refund of his costs of attending the Conference (Para. 68, 71, 94), and Plaintiffwas

not given any trespass warning at that time and considered the issue to be civil in nature (i.e. the

issue was whether he still had the right to participate in the Conference) (Para. 69, 72).

        When Plaintiff appeared at the Conference the morning of March 17, Conference sponsors

including Bethel College called police again and falsely stated to police that Plaintiff had been

“trespassed” the previous day (Para. 78, 82, 83). Plaintiff, who had never previously been

arrested, was then handcuffed and taken to the Harvey County Detention Center where his

mugshot was taken and where he was incarcerated for 18 hours before being released on his own

recognizance (Para. 16, 88, 90). He was prevented from attending the remainder of the

Conference (108-11). No charges were ever ﬁled against him (Para. 92).

        Neither North Newton Police Chief Randy Jordan, who had responded to both of the

March 16 calls, or any other police ofﬁcer ever advised Plaintiff that he was prohibited from

returning to the campus (Para. 63, 91); indeed, Plaintiff and Jordan on March 16 discussed the fact

that the college response to his presence on March 16, the day prior to his arrest, was “anomalous”

(Para. 62).

        The “mug shot” from Plaintiff‘s arrest appeared on the Internet shortly after the arrest,

where it remains. (Para. 90). Plaintiff suffered damage to his reputation and loss of business as a

result of his arrest and mugshot (Para. 122-23), and failed to receive the beneﬁt he was to have

received from his registration while expending some $1,900 to be in Kansas for the Conference.



                                          11.   ARGUMENT

        College Defendants, like all the other defendants in this action, do not wish to be held

accountable for their actions. College Defendants contend that Plaintiff failed to state a claim for
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 5 of 32




relief for breach of contract or consequential damages (First Cause of Action), and that Bethel

College cannot be liable for “false arrest” that is carried out by law enforcement (Second and Third

Causes of Action).      College Defendants also claim that Plaintiff 5 causes of action for defamation

must be dismissed because he hasn’t stated a “plausible” cause of action against either Bethel or

Thiesen (Fitth and Sixth Causes of Action), and Bethel claims that pleading defects likewise doom

Plaintiff’s claims for either intentional or negligent inﬂiction of emotional distress (Eighth and

Ninth Causes of Action). Each contention will be discussed in turn.1



A. Neither the Existence     of a Contract Nor Its Breach or the Amount or Propriety
    Of Consequential Damages Can Properly Be Determined on a Motion to Dismiss

       Bethel’s main response to Plaintiffs contract claim is to say that even if a contract existed,

the court can already determine from the pleadings that the only damages to which Plaintiff would

be entitled would be S; 100 (the registration fee), which Bethel already tendered (well after Plaintiff

had returned to his California home, Para. 94).2 But since that does not go to the issue of whether

Plaintiff has effectively pled a cause of action, and since Bethel has not cited and cannot cite any




       1
          For ease of reference in this Memorandum, Plaintiff will refer to the actions as alleged
in his Complaint that were jointly taken by Bethel College and Mennonite Church USA,
including the defamation identiﬁed in his Complaint that is NOT directly linked to Defendant
Thiesen, as the acts or inaction “of Bethel.” However, this does not mean that MCUSA, Bethel’s
co-sponsor and co-defendant, is viewed as any less liable for the acts or dereliction complained
of. While Plaintiff will be responding independently to the separate motion to dismiss ﬁled by
MCUSA, Plaintiff is aware that MCUSA has in its own motion invoked all of the arguments of
Bethel in this motion, and therefore Plaintiff likewise notes that to the degree that the Court
deems it necessary to reach any of Bethel’s arguments in order to resolve the MCUSA motion, all
of Plaintiff’s statements made about Bethel should also be regarded as statements made about
MCUSA for the purposes of that other Opposition, unless otherwise noted, for reasons that will
be apparent in the separately—ﬁled Opposition to the MCUSA motion, due July 30.
       2
           Plaintiff did not accept the tender. Para. 94.
                                                     5
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 6 of 32




authority for even its own proposition that is directly on point, the court should not dismiss the

contract claim without allowing Plaintiff the right to submit evidence.

        Bethel admits that there is no Kansas authority for its proposition that Plaintiff would be

entitled to recover only $100 as a result of Bethel’s breach (Bethel Memorandum, p. 6). Too, all

of the cases cited by Bethel concern tickets to entertainment events or performances. Plaintiff has

pled that he was barred from participating in an academic conference (Para 29). He has pled that

this conference allowed for exchange of information and ideas with other participants and the

opportunity to pose questions to speakers (Para. 28, 29), and that he was denied the right to

participate (not merely “attend” as a passive observer) (Para. 28, 29, 37, 87, 103, 109, 111, 113),

which immediately distinguishes the event here from an entertainment event such as a sporting

event, circus, movie or play.

        The lOO-year-oldUS. Supreme Court case cited by Bethel, Marrone          V.   Washington Jockey

@227 US. 633, 33 S.Ct. 401, 57 L.Ed. 679 (1913), is not on point and actually support’s
Plaintiff‘s position that there is a cause of action for breach of contract.   Marrone was an action

for trespass brought by an individual who had been barred from entering a race track after having

purchased a “ticket of admission.” The Court held that the ticket there did not create an “in rem”

right against the landowner (never claimed by Plaintiff here), and that the only

recourse of the ticket-holder was to “sue upon the contract for the breach.” That is exactly what

Plaintiff has done.

       It is important to distinguish between two different arguments     Plaintiff is making arising

from the declaration of a representative of Sponsors that he was “out of the Conference” (Para.

66), consistent with his pleading.    His main point in this action, briefed further below, is that a

declaration made by even a sponsor of a conference that is located on discrete physical premises
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 7 of 32




does not constitute a demand to not return to the premises, the kind that is necessary to ﬁnd

subsequent criminaltrespass, particularly under circumstances where Plaintiff has an invitation to

return from another organizer and where portions of the premises are open to other use, indeed

public use, and where Plaintiff has in fact been using those premises without objection (Para 24,

69, 70, 71, 72).
                   3
                       In other words, he was not told by someone who was clearly a property owner

(although he was known to be a Sponsor representative) in an unqualiﬁed manner to leave the

campus property on March 16 or that if he returned he would be trespassing, let alone in the

presence of police. (Para. 67).

        But his second point is that even as to his ejection from the Conference, the lawfulness of

which is disputed, Plaintiff has pled that he entitled to compensation for not having received the

beneﬁt of his bargain (i.e. Conference registration) irrespective of whether it was lawful or not to

eject him without cause. Plaintiff” s ﬁrst cause of action concerns only that point, and cases like

Marrone state clearly that there is a cause of action, and no other case precludes it.

       The case principally relied on by Bethel for its “ticket” argument, Jacksonville Bulls

Football, Ltd. v. Blatt, 535 So.2d 626, 629 (Fla. Dist. Ct. App. 1988) stands only for the

proposition that a ticket holder is entitled to be treated as a creditor of a bankrupt performer. No

one spoke for the ticket holder in that context, but rather, another creditor of a deﬁanct football

team was complaining about any payment at all to season ticketholders. Ela_tt, also, ﬁnds that

there is a cognizable claim. The B_laﬂ court ruled that “upon cancellation of the upcoming

season’s football schedule, the Bulls’ season ticketholders would have had causes of action against



       3
         Plaintiff did not plead the following point but could, if necessary, on amendment.
Apart from a library and archives to which community users are permitted. Bethel College
operates a bookstore and coffee shop which are held open to the public; Plaintiffhad used both;
and on information and belief they are part of the premises owned by Bethel College.

                                                   7
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 8 of 32




the Bulls for breach of contract to recover the money paid for their tickets” in the context where

the team had in fact only refunded the price paid for the tickets (hence the context was not one

where the ticketholders were in a position to claim they had suffered greater damages). All of the

“cases collected” in Blittconcern performances or entertainment events.

        B_laldoes not say, as Bethel proposes, that “the majority rule is that a license to an event or

performance that is silent on revocability is revocable at will” (Bethel Memorandum, p. 6). It

simply states that in Florida a “ticket” is a “revocable license,” here Plaintiff has not even pled that

there was a “ticket” to admission for the Conference (Para. 21).   .   However, even if that

proposition were true as to events in Kansas, the proposition does not cover a university/church

conference which is certainly not a performance and is unlike any event discussed in     w.
        The Court is not yet in a position to determine the nature and extent of the contract that

Bethel College entered into with Plaintiff for this academic conference, based on Conference

promotional materials and registration protocols, nor was Plaintiffrequired to plead such detail in

an already lengthy complaint, nor has Plaintiffhad the opportunity to introduce any evidence as to

the customary expectations that a registrant attending an academic conference on a university

campus would have (relevant here because there was no written contract, not even an actual

“ticket”).   Bethel claims in its Memorandum (p. 8) that it “never entered into a contract with

attendees that a certain presentation would be made, that the event would last a certain amount of

time, or even what the speakers would discuss.” All of that is disputed, but the fact that Bethel

feels the need to make such argument only points to the importance of obtaining actual evidence.

        Plaintiff pled that based on his registration he was entitled to remain at the Conference for

its “duration” (Para. 23) and that he was denied that right (Para. 104, 106-112), and therefore

clearly he has stated a cause of action for breach of contract.
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 9 of 32




       Regarding the contentions of Bethel that at the very least Plaintiff would not be entitled
                                                                                                  t’


“consequential damages,” this is again not an issue that can be resolved on the basis of the

Complaint alone. Moreover, even if Bethel were correct, this does not support dismissal for

failure to state a claim, but would simply mean that Plaintiff would ultimately fail to be awarded

that species of damage; Plaintiff has not sought only consequential damages and he has not sought

only noneconomic damages.

       Even if its argument regarding consequential damages were to be taken seriously as a

ground for dismissal of the entire claim, however, the argument fails. While Bethel claims that

lost proﬁts to Plaintiff were “not contemplated” at the time of contracting with Plaintiff, that is a

question of fact that and such contemplation is nowhere precluded by any allegations in Plaintiff’ s

complaint. Moreover, the only published case cited by Bethel for its proposition is McCoy v.

Wesley Hosp. & Nurse Training Sch, 188 Kan. 325, 338, 362 P.2d 841, 851 (1961), which is not

at all on point and does not contain the quoted language which Bethel states that it does

(Memorandum, p. 9). McCoy is an action on an “implied obligation” with a hospital, where the

court found that a contract cause of action arising out of the hospital’s obligation to its patient

survived a statute of limitations even though a tort action could not. The court said in support of

its finding that “in an action for breach   of an implied obligation under the contract the hospital can

be held to account for consequential damages which are the natural, direct and proximate results of

the wrongful act” (citing Crabb. v. Swindler, Administratrix, 184 Kan. 501, 337 P.2d 986.

Plaintiff has not requested any consequential damages in this case that do not ﬁt that exact

description, where the wrongful act consists of breach of contract accomplished by a false arrest.

        The other case cited by Bethel, Sprint Nextel Corp. v Middle Man, Inc., No. 12—2159-

JTM, 2014 WL 6977931, at *4, is not a case that is accessible to Plaintiff, nor was it attached to
    Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 10 of 32




Bethel’s Memorandum, but appears to be a decision upon summary judgment (not on a motion to

dismiss) which was subsequently overturned by the          10th   Circuit, in a case with the same title, Case

No. 15-3108, ﬁled May 10, 2016.

             Plaintiff’s pleading as to the breached contract does not merely seek lost proﬁt to his law

ﬁrm, though; Plaintiff clearly indicates that Bethel understood that it could eject Plaintiff from the

Conference, i.e. that it could make good on its breach of contract, only by causing his arrest (Para.

109, 114), so that all damages arising from the false arrest are implicated.

             The only case cited by Bethel for the proposition that “non-economic damages are not

recoverable under a breach of contract claim” is Clay V. Bd. of Trustees of Neosho Cty. Cmty.

_C_Qll_.,   905 F .Supp. 1488, 1500 (D. Kan. 1995), and that case does not purport to speak to all

instances where noneconomic damages are claimed as the result of a breach of contract. The court

in that case does not cite any Kansas authority (nor does it appear there was any at the time, nor

has Plaintiff discovered any), and the court simply stated that on the issue of “emotional” upset, it

was more persuaded of the nonrecoverability of “emotional damages” than the recoverability by

“the myriad of cases from numerous jurisdictions cited by the Board in support of its assertion that

emotional damages are not recoverable for breach of contract.” Id. at 1500.

             The type of noneconomic damages caused by Bethel’s breach in Plaintiff’s case, of course,

are unique. Yes, they arise from the false arrest that was both a necessary part of and a

consequence of the breach, but contrary to the position that Bethel has taken, that does not mean

that damages can be recovered only on a false arrest theory. These are not entirely “emotional”

damages, but include damages to Plaintiff’s reputation and the display of Plaintiff’s arrest mugshot

on the Internet for the rest of his life (and probably beyond, although he will no longer be damaged

at that point).      It is in fact plausible from the pleading that Sponsors planning a two-day


                                                      10
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 11 of 32




conference on the fraught issue of “The Holocaust” (Para. 29) might have considered the possible

arrest of Plaintiff prior to making their contract with him for his participation, since Defendant

Thiesen knew Plaintiff personally before announcing to the Conference that a “Holocaust denier”

was under observation at the event, (Para. 24, 43), and equally plausible that Sponsors knew at the

time of making their contract with Plaintiff for his participation that he would be caused great

noneconomic damage by the consequences of the breach that Bethel then ultimately committed.

Since no Kansas court has considered whether noneconomic damages could be recovered under

these or similar circumstances, there are no grounds for dismissing the breach of contract claim on

the speculative basis that Plaintiff could not show entitlement to any consequential damages. If

the Court were instead to rule that Plaintiffhad not shown the plausibility of consequential

damages, Plaintiff should be entitled to amend to enhance the plausibility of this theory of

recovery. F.R.Civ.P. 15(a)(2); Foman v. Davis, 371 US. 178 (1962). In short, however, there are

no grounds for dismissal of Plaintiff’s cause of action for breach of contract for any reason.



B. Plaintiff Has Adequately Pled His Intentional Tort Claim That He Was Arrested
   At the Request of Bethel College Without Having Committed A Crime

        Bethel states in its Memorandum (p. 10) that Plaintiff “argues” that he was falsely arrested

by Bethel College because Bethel provided false information to police ofﬁcers which caused his

arrest. This is misguided thinking. Plaintiff alleged in his Complaint that Bethel provided false

information that led to Plaintiff‘s arrest, and he didn’t have to “argue” the point in his initial

pleading, and he doesn’t have to “argue” the point now: he simply has to show that he pled a

plausible claim. Therein lies an important distinction, and it is also the overriding reason why

Plaintiff‘s claim for damages from Bethel for his false arrest cannot be dismissed.

       Bethel wants the Court to make a determination at this phase of the case that Bethel

                                                   ll
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 12 of 32




“simply turned over to the authorities its knowledge of a suspected offense,” but that begs the

question. That is not what Plaintiff alleged. Plaintiff alleged that a representative of Bethel and

MCUSA falsely told the police that he had already been “trespassed”4 the prior day (Para. 83).

That is, after all, what police told Plaintiff (also duly alleged) (Para. 78).

        Thurman   V.   Cundiff, 2 Kan. App.2d 406, 580 P.2d 893, 898 (1978), the Kansas appeals

court decision on which Bethel relies most heavily, is inapposite (Bethel also erroneously refers to

this case as a Kansas Supreme Court case, but irrespective of that, it is not authoritative).

        Thurman is a decision rendered after a trial and therefore far from dispositive in the context

of a motion to dismiss, but nothing in Thurman suggests that Plaintiff did not state a plausible

cause of action for a false arrest attributable to the actions of Bethel College. Thurman, after all,

does not say that the defendant must have “ordered” the arrest, but rather, “it must appear that the

defendant either instigated it, or assisted in it, or by some means directed or encouraged it.” Iii. at

893.   Plaintiff believes that it is self-evident that if Bethel provided false information to law

enforcement ofﬁcials (some of whom arrived in tactical gear, Para. 80) on account of an alleged

trespasser, that meets the deﬁnition of instigating or assisting in or by some means directing or

encouraging.

        That is not even to reach the fact that Conference/Bethel representatives had already called

on North Newton police twice the prior day, the second call having been made by Mark J antzen in

an enraged state (Para. 54) which amply supports the proposition that when Bethel confronted


        4
          Plaintiffuses the word in the same way it was used by police: to mean that Plaintiffwas
ordered to leave the Bethel campus and told not to return on threat of arrest. Plaintiffbelieves
based on what he was told on the morning of March 17 (Para. 73-76) that police were also using
the word to mean that a police ofﬁcer either had to be the one doing the warning OR that the
warning had to be given in the presence of a police ofﬁcer, but even if that were not true, this
court is not in a position based on Plaintiff’ s pleading to determine that a trespass warning was
given to Plaintiff any time on March 16, for reasons set forth in the body of the argument.

                                                    12
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 13 of 32




Plaintiff the next morning (Para. 78) Bethel was involved in more than a neutral dispassionate

report of a possible crime.

       This court is unable at the pleading stage to decide the truth or falsity of Bethel’s

contention that it simply provided truthful information to police who then exercised their own

judgment. The pleading states otherwise (Para. 83). Plaintiffpled that the North Newton police

chiefhimself acknowledged to Plaintiff that he had not been trespassed on March 16 (Para. 91).

       Additionally, Bethel appears to be relying on an alleged contention made by Plaintiff that

“he was asked to leave, yet he returned anyway” (Memorandum, pp. 11-12, referring to Para. 66 of

Plaintiffs Complaint). Bethel has misstated what is actually alleged there. Plaintiff was not told

by Mark J antzen that he was “no longer permitted at Bethel College” (Memorandum, p. 11); the

actual contention made in Paragraph 66 is: “Jantzen told Plaintiff, ‘Not only will they [Plaintiff 5

Jewish colleagues] not be allowed to register, you are also out of the conference.”’ Bethel

desperately wants to equate the actual words uttered with words suggesting an order to leave the

campus, but that is not what happened—or better stated for present purposes, what is pled. Setting

aside the fact that there is no dimension of “asking” in that J antzen statement (it is a declaration),

Bethel is simply trying to muddy the distinction between a pronouncement that Plaintiff can no

longer take part in the Conference (made) and one where he is warned that he will be considered a

trespasser if he returns to any part of the campus (not made).

       The actual pronouncement made by Mark J antzen on the evening of March 16 sets up only

a civil dispute as a matter   of law, which is the way Plaintiffunderstood it (Para. 72). At worst, the

pronouncement sets up a mixed question of fact and law which cannot be resolved without the

facts. There is nothing criminal about a person attempting to take part in an academic conference

pursuant to his paid registration. If he has also been told in unequivocal terms that his attempt to


                                                    13
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 14 of 32




continue to do so would be regarded as trespass (and that his invitation from John Sharp had been

withdrawn and that he dared not to return to any part of the campus), then the legal analysis would

be different. Plaintiff’s pleading does not establish that (it simply didn’t happen), and therefore

there is no possible basis for the Court to ﬁnd that Plaintiff himself admitted in his Complaint that

he was “trespassed” on March 16.

         Bethel even wants to try to take advantage of the fact that Plaintiff was concerned enough

that Conference Sponsors would act illegally that he consulted with law enforcement the morning

of the following day before returning to the Conference (Memorandum, p. l 1) (Complaint, Para.

73ft).   Plaintiffbelieve that simply shows his good faith and due care, not to mention the degree

to which he realized that Conference representatives might be trying to instigate an arrest.

         Much more space could be devoted to Kansas trespass law, but since a ﬁnding of trespass

is neither proper or possible at the pleading stage, it will sufﬁce for the moment to quote the

relevant parts of the statute from the Kansas criminal code, K.S.A.   21—5 808,   that deﬁnes trespass:

         “Criminal trespass is entering or remaining upon or in any (1) land...[or] structure by a

person who knows such person is not authorized or privileged to do so, and (A) Such person enters

or remains therein in deﬁance of an order not to enter or leave such premises or property

personally communicated to such person by the owner thereof or other authorized person...”

         Signiﬁcantly, there are at least two components to that deﬁnition of criminal trespass, an

“absence of belief in one’s own authorization” component, and a “deﬁance of order by authorized

person” component, and for Bethel to state that the Court can decide that both components are

satisﬁed by Plaintiff’ s own pleading deﬁes reality.

         Plaintiff obviously did not “know he was not authorized” to be on the campus the morning

of March 17 (Para. 61, 68, 70, 72). Even by Bethel’s own very narrow reading of the “rights”


                                                   14
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 15 of 32




created by Plaintiff s supposed“ticket” to the Conference, it would be impossible for Bethel to

                                                                    authorized or privileged to be at
prove at this phase of the case that Plaintiff knew that he was not
                                                                                                            '




the place at which he was arrested, since Plaintiff had noted his registrant status at all points where

it appeared to be in issue (Para. 40, 68, 75). After all, he had paid his registration fee to attend the

Conference, and neither that fee or any other monies had been refunded to him, and he believed

the dispute was a civil matter (Para. 23, 60, 68, 72, 94).

          But the more important point is that Plaintiff' s Complaint does not plead such knowledge

of a lack of authorization or privilege. Indeed, Plaintiff alleges the opposite. (Para. 84).

          To justify his arrest on the second prong of the trespass deﬁnition (apparently), Plaintiff

was also told by arresting ofﬁcers that he had been “trespassed” the prior day, but his pleading

obviously cannot be construed to constitute an admission to that component, either. Once again,

he has pled exactly the opposite (Para. 85, 87, 91).

          Plaintiff certainly doesn’t deny that there are cases where a private entity reporting facts to

a law enforcement agency will not be liable for false arrest, and he has no reason to question
                                                                                               the

conclusions reached in the cases cited in Bethel’s Memorandum (at p. 11). But those cases aren’t

this case, and those cases pose no issue as to the sufﬁciency of pleadings.

      _
          Regarding Bethel’s separate contention that Kansas recognizes no cause of action for

negligence based on false arrest (Third Cause of Action), Plaintiff is not convinced, and Plaintiff

has not pled a separate cause of action because of a need to take advantage of a statute of

limitations that is longer than a year, like the court found had been done in Brown v. State of


W,         261 Kan. 6, 927 P.2d 938 (1996). While it is true that in    theMcase the Kansas
Supreme Court held that the cause of action for negligence in that case had to be treated as a cause

of action for intentional tort, the defendant in that case was a public entity, not a private party.


                                                     15
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 16 of 32




The same is true of the other case cited by Bethel, Newell v. City of Salina, 276 F. Supp.2d 1148,

1158 (D. Kan. 2003) (police ofﬁcer defendants). Even        if Bethel’s position on the Third Cause of
Action is adopted by the Court, at worst Plaintiff should be allowed to amend to consolidate the

two causes of action, F.R.CiV.P. 15(a)(2), but Plaintiff submits that there is a real distinction in this

case between facts pled under the intentional tort claim and those pled in the negligence claim.

        The logic of   Brw is that “an west is an intentional act,” which no one would dispute.
When the defendant is the public entity, or at least the entity actually charged with making the

arrest, it is indeed difficult to see how the defendant’s acts could be characterized as both

intentional and negligent since it will always be the arrest (by deﬁnition intentional) that deﬁnes

the wrong. “The very gist and essence of plaintiff 3 cause” in such a case is the arrest.
                                                                                              M,
supra at 1159. Moreover, as noted above, Plaintiff also believes that the act of Bethel College

procuring his arrest has to be characterized as intentional, because of the false representation made

by the Conference/Bethel representative to North Newton police, but when a private party is

involved, Plaintiff submits that it is at least plausible that the private party’s negligence can

likewise lead to an (intentional) arrest constituting false arrest.

        If it is conceivable, then it can happen, and it can be plausibly pled, and Plaintiff has pled a

plausible scenario under which even the negligence of Bethel and MCUSA led to his false arrest,

under an alternative scenario where the actual Conference/Bethel representative(s) reporting to

police that morning did not know he was (they were) giving false information but instead had

failed to investigate whether Plaintiff was in fact trespassing the prior day, or whether Plaintiff had

been invited back to campus on March 17 by a Conference representative, namely John Sharp

(Para. 71, 86, 126-28), which would destroy any claim that Plaintiffhad been unequivocally

ordered off the property. Plaintiff is allowed to plead in the alternative. [If Plaintiff hadn’t


                                                   16
     Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 17 of 32




sufﬁciently indicated that he was pleading Paragraphs 124—33 in the alternative, that would also be

susceptible to easy amendment per F .R.Civ.P. 15(a)(2); but Plaintiff actually did so in Para. 124.]

         Plaintiff submits that Bethel’s statement that “Kansas courts do not recognize” a cause of

action for negligence leading to false arrest, then, is far too sweeping. The Kansas Supreme Court

in
     m      did not say that, and likewise the other Kansas state court cased cited by Bethel,

v. City of Overland Park, 231 Kan. 557, 559, 646 P.2d 1114 (1982)—another statute
                                                                                                 M
                                                                                        of limitations

case-—   does not stand for that proposition. While the decision states that the “negligent arrest”

count was dismissed for failure to state a claim for relief which could be granted, and was not

appealed, there is no indication in the decision as to why that particular count did not survive a

motion to dismiss, and certainly no indication that it was because Kansas does not “recognize”

such an action. Neither of the federal district court cases cited by Bethel contain holdings

purporting to be applicable to anything other than the facts before them, and Bethel has in fact

admitted that Grauerholz    V.   Adcock, 51 Fed.Appx. 298, 301, 2002 WL 31579878 is a claim for

“negligent use of force” rather than false arrest by negligence.

         Moreover, all of the parties in all of these cases are public entities or ofﬁcers who actually

effected arrest, an intentional act not capable of being negligent, and therefore Plaintiff submits

there is no authority for dismissing his negligence claim directed as it is against a private party

who caused a false arrest, where the instigation might have been either intentional or negligent.



C. Plaintiff Has Also Pled a Plausible Cause for Defamation Against
      Bethel and Thiesen In His Fifth and Sixth Causes of Action

         The College Defendants have advanced slightly different arguments as to why Plaintiff’s

causes for defamation cannot survive against Bethel/MCUSA and Thiesen respectively, but none

have merit. In both instances Plaintiffhas been faulted for failing to allege “special damages;”

                                                   17
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 18 of 32




Indeed, although College Defendants have not stated that their motion is ﬁled under F.R.Civ.P.

9(g), they appear to be invoking that rule as to special damages. However, Plaintiff has in fact

satisﬁed the requirement of Rule 9(g) — to the degree that it is even relevant --by alleging in his

Complaint that as a result of the defamatory statements of both College Defendants he has

suffered damage to his reputation and losses to income and proﬁts in his law practice, in speciﬁc

amounts (either $70K or $150K depending on the defamatory statement) which qualify as a

speciﬁc statement of special damages, and Plaintiff is not required to do more than that in a

Complaint. For that reason, and because the Court lacks the ability at this stage of the action to

ﬁnd that the term “Holocaust denier”does not constitute defamation for the purpose of Kansas

defamation law, neither the Fifth or Sixth Causes of Action can be dismissed.



        1.   Plaintiff Has Pled Special Damages

       F.R.Civ.P. 9(g) provides that, “If an item of special damage is claimed, it must be

speciﬁcally stated.” Special damages are usually thought of as out-of-pocket expenses. These

include loss of income and loss of proﬁts. Plaintiff has alleged both loss of proﬁts and loss of

income to his law practice as a result of the injury to his reputation caused by the defamatory

remarks of both Bethel and Thiesen. (Para. 163, 164, 171-175, Prayer for Relief 6, 7).

       The cases cited by College Defendants do not prove otherwise. In Woodmont Corp. v.

Rockwood Center Partnership, 811 F. Supp. 1478, 1484 (D. Kan. 1993), a decision on a Rule

12(b)(6) motion, the court found that the pleading was deﬁcient because the plaintiff had alleged

damage to his “business reputation” but had not “named any customer whose business was lost as

a result of the statement, nor has it alleged the amount of such loss.” The plaintiff in that case was

a plumber, presumably with expectation    of a reasonable amount of repeat business, unlike some


                                                  18
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 19 of 32




other businesses (which would include lawyers serving a customer base which looks to lawyers

only in their hour of sporadic need).

       Plaintiff did not in his Complaint “name any customer” whose business was lost because

that is not an element of a cause of action fordefamation. Plaintiff did allege amounts of lost

income and lost proﬁts, which by itself distinguishes this case from Woodmont Corp. However,

Plaintiff also asserts that Woodmont Corp. did not intend to establish a standard that all claims for

defamation by private business persons would be dismissed unless they named customers whose

business they had lost, nor is there a basis for that in any Kansas state court decision. Instead, the

concern of the Woodmont Corp. court appeared to be for at least some speciﬁcity beyond the

more conclusory statement that the plaintiff had suffered damage to his reputation. It is not

reasonable to expect that all business persons whose reputation has been damaged will be able to

name customers who did not come to them because of their sullied reputation, and that would be

particularly true in the context of a business to which most customers are ﬁrst-time customers,

people the business had not heard of prior to being contacted.

       Moreover, even though the court in Woodmont Corp. faulted the plaintiff there for not

alleging special damages of any sort, the court also granted the plaintiff 15 days to ﬁle a complaint

seeking leave to amend to allege special damages.

       Plaintiff accepts that under Woodmont Corp. damages cannot be presumed in defamation

cases, although Plaintiff disagrees that Kansas courts now require that Plaintiffs uniformly plead

special damages. Plaintiffs submit that no special damages still need be pled when the state court

case is one of “defamation per se.        Indeed, even in Woodmont Corp., the district court goes
                                     1)




through an analysis to determine whether the plaintiff there qualifies for “defamation per se,”




                                                     19
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 20 of 32




before determining that he does not.      The court appears to be stating that if the case qualiﬁes as

“defamation per se,” no special damages need be pled—although they will still need to be proved.

       Plaintiff believes that his defamation claim under the Sixth Cause of Action is a claim for

defamation per se, or that it should be, where a lawyer is called a “Holocaust denier,” in a context

where the publication is made to an audience where some of the assembled come from countries

where Holocaust denial is a crime.5 A defamatory statement is treated as “defamation per se”

when, there is either imputation   of a crime or imputation of a person’s unfitness for his trade or

profession. Woodmont Corp, supra at 1484.          Plaintiff acknowledges that this presumption

would only apply to his pleading of damages under his Sixth Cause of Action (Thiesen). Plaintiff

also reiterates that, in any case, neither of his arguments against dismissal of his claims on

“plausibility” grounds depend on a presumption as to damages, since he has also pled special

damages as noted above; however, Plaintiff asks the Court to make a determination on the unique

facts that the label published about him is defamation per se, as well.

       In the case   of the defamation by Bethel/MCUSA (and not Thiesen), where the defamatory

comments are alleged to have led to the arrest of Plaintiff, Plaintiffhas alleged that his injury

occurred not just because of the loss of freedom that accompanied the arrest and the imprisonment

that followed the arrest but also because of the publication of his arrest “mugshot” and details on

the Internet (Para. 90, 160). Plaintiff freely acknowledges that the public availability of the arrest

details would not have occurred without the arrest, but believes the dissemination of that


       5
         Plaintiff is aware that he did not plead in in his Complaint the fact that the defamatory
statement of John Thiesen was published to persons in the audience which included some from
countries where Holocaust denial is a crime. The Court is readily able to take judicial notice of
the fact that many European countries do treat Holocaust denial as a crime, even if the English
words “Holocaust denial” are not necessarily used. These countries include Germany, Poland,
The Netherlands and France. Plaintiffbelieves that Bethel College will not dispute that there
were participants at the Conference who had come from at least two of those countries.

                                                    20
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 21 of 32




information is conceptually distinct from the effect of the arrest itself, and therefore that his injury

from the defamation itself has to be regarded as direct and proximate.

       In the case of the defamation of Bethel/MCUSA (and not Thiesen), if publication of the

false statements about Plaintiff by Bethel to law enforcement ofﬁcers cannot qualify as

defamation, then Plaintiff acknowledges that the Fifth Cause of Action does not state a claim;

however, Plaintiff is aware of no case authority for the proposition that injury recoverable for

defamation may not consist of injuries caused as an inevitable consequence of other injuries

suffered as the result of defamation, i,e. a cascade of injuries, nor have College Defendants cited to

any such authority. Indeed, Bethel’s main argument against the possibility that its statements to

law enforcement ofﬁcers could have caused damage to Plaintiffbased on dissemination of

information to the public about the arrest seems to be based on its contention that Bethel did not

make a false statement, or that the arrest was “carried out by someone else” (Memorandum, p. 15)

which of course cannot be presumed for the purpose of testing the pleading, as briefed above.



       2. The Court Cannot Conclude At This Phase of the Case
          That Being Called a “Holocaust Denier” Is Not Defamatory

       Plaintiffnext needs to address the canard offered by College Defendants that since calling

someone “Holocaust denier” is merely an “opinion,” or since it was “hyperbole,” it is not

actionable defamation, and therefore Plaintiff cannot possibly state a “plausible” case for

defamation when the only allegation made in the Sixth Cause of Action is that Thiesen

(welcoming Conference-goers in his capacity as the representative of both Bethel and MCUSA)

published a slander about Plaintiff to a crowd of about 200, “some of whom Plaintiff knew from

previous acquaintance and some of who knew of Plaintiff based on Plaintiff‘s prior and present

positions of trust and responsibility with different church entities” (Para. 166).

                                                   21
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 22 of 32




        To survive a motion to dismiss under F.R.Civ.P. 12(b)(6), a complaint must contain

“sufﬁcient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft   V.   Igbal, 556 US. 662, 678 (2009) [quoting Bell Atl. Corp. v. Twombly, 550 US. 544,

570 (2007)]. A claim has facial plausibility when the plaintiff pleads “factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

The plausibility standard is “not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id.

        While public ﬁgures have “voluntarily exposed themselves to increased risk of injury from

defamatory falsehood...no such assumption is justiﬁed with respect to a private individual....Thus

private individuals are not only more vulnerable to injury than public ofﬁcials and public ﬁgures;

they are also more deserving of recovery.” Gertz v. Robert Welch, Inc., 418 US. 323, 345 (1974).

        College Defendants are essentially arguing that it is not plausible that anyone could be

defamed by being called a “Holocaust denier.” Plaintiffbelieves that the argument begins and

ends there, since the enormity of the epithet is evident to anyone living in the United States other

than College Defendants, who have a vested interest in the outcome of this case. The plausibility

of the claim is thus apparent on its face. Of course, College Defendants may believe they have

little option other than to now argue that it is a triﬂing thing to be called a Holocaust denier, but on

the reasonable allegations of the Complaint alone, the Court should reject that argument: the

warning about a Holocaust denier was one of the ﬁrst things that the sponsors of the Conference

(and/0r Thiesen speaking for them) believed that registrants should know. Conference-goers

needed to be wary since there was a [disruptive] Holocaust denier in their midst. (Para. 43).

        The fact that Thiesen might not have identified Plaintiffby name at the time of his false

accusation (this is a legitimate objective of discovery) is of no pleading consequence in light of the


                                                    22
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 23 of 32




fact that sponsors then took pains during the Conference to single out and marginalize Plaintiff in

front of other Conference participants, ﬁrst calling police merely because Plaintiff was handing out

ﬂyers to his fellow registrants (many of whom were headed into the auditorium to hear Thiesen’s

opening remarks) (Para. 42—43) and later angrily confronting him on the Conference ﬂoor (Para.

54-5 5); and that is not to even to mention that it is plausible from the pleading that some

Conference—goers knew exactly who Thiesen was referring to (Paras.44, 45, 166) even though they

had not heard anyone call him a Holocaust denier—which he is not (Para. 46). See Poe V. San

Antonio Express-News Corp., 590 S.W.2d 537 (Tex. Ct. App. 1979) (defamatory statement need

not name individual if reasonably ascertainable, quoting Prosser on Torts); Barron v. Smith, 19

SD. 50 (1904) (same); DeBlasio v. North Shore Univ. Hosp. (213 A.D.2d 584, 624 N.Y.S.2d 263

(1995) (well settled that person defamed need not be named).

       Plaintiff submits that unless there is precedent that is exactly on point, it would not be

appropriate for the Court to make decisions about the signiﬁcance of the term “Holocaust denier”

at the pleading stage, partly to allow the parties to demonstrate what the epithet means both

linguistically and socially, and partly because of the possibility that the Court might unconsciously

import its own understanding of what the term actually means, whether favorably or unfavorably

for Plaintiff’s case. Plaintiff has pled facts in detail. Plaintiff indeed has pled that “to be branded

a ‘Holocaust denier’ is one of the most damning slurs that can be used against a person in

contemporary United States parlance” (Para. 47-48). The only question facing the Court on this

motion is whether what Plaintiff pled is plausible.

       The main case that College Defendants have cited concerning defamation pleading

standards is the two-page decision Gatlin v. Hartley, Nicholson, Hartley & Amett, P.A., 29

Kan.App.2d 318, 26 P.3d 1284 (2001), which is distinguishable for many reasons starting with the


                                                  23
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 24 of 32




kind of complaint at issue (a “17-page petition containing incomprehensible and convoluted

allegations” which was then “rehashed” after amendment, said the court of appeals). The plaintiff

in that case did not plead speciﬁc remedies. Id. at 320. He did not explain why the alleged

statement wouldn’t be subject to Kansas privilege applicable to communications in the course of

litigation. Id. He did not allege that the defamatory statement was made to a third party. Id. It

is almost incidental that the statement complained of--“he’s not innocent     there are things about

him you don’t know”--is nothing like the statement applied to Plaintiffhere. And of course the

standard under which the court upheld dismissal was not F.R.Civ.P 12(b)(6), but a state statute.

The QM decision has no bearing on this case.

       College Defendants have had to resort to Squitieri v. Piedmont Airlines, Inc., No.

3:17CV441, 2018 WL 934829, at Note 4 (W.D.N.C. Feb. 16, 2018), an unpublished North

Carolina federal district court opinion, to try to ﬁnd a case where a court dismissed a defamation

complaint under Rule 12(b)(6) because of the content of the alleged defamatory statement. In that

case the court made it clear that it was dismissing the pleading under North Carolina law which

provides that “expressions of opinion not asserting provable facts” are protected speech. “If

defendant’s words cannot be described as either true or false, they are not actionable” (citing

Biospherics, Inc. v. Forbes, Inc., 151 F.3d 180, 183 (4th Cir. 1998). Here, by contrast, federal law

controls,6 and moreover whether someone is a “Holocaust denier” is a statement that is provable.

The speaker will either be able to show or otherwise prove at least one statement from Plaintiff

denying the Holocaust--or he won’t.

       To make up for the paucity of cases where defamation claims are dismissed at the pleading



       6It is actually more correct to say that the court sitting in diversity would apply Kansas
law, but that Kansas law and case authorities have to be interpreted and constrained in light of
Supreme Court pronouncements on defamation. s95; Gertz, supra, at 347.

                                                 24
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 25 of 32




                                                                                       in order to
stage, College Defendants attempt to smuggle in facts nowhere appearing in the record,

try to persuade the Court of the harmless character of the label “Holocaust denier.” For example,

they call the slur “hyperbole” (Memorandum, p. 15), a word not appearing in Plaintiff’s pleading.

They allege without support that being called a Holocaust denier relates to a person’s “political

afﬁliation” or “racial prejudice” (Memorandum, p. 16). They even use the word “allegedly” when

describing Thiesen’s comments as set forth by Plaintiff (Memorandum, p. 15), even though the

Court is obliged to accept as true for this motion that Thiesen did state that there was a Holocaust

denier present who had disrupted the event or might do so (Para. 43).

        College Defendants want the Court to make a peremptory ﬁnding that the term “Holocaust

denier” is a mere expression of opinion by analogizing it to labels such as “anti-semitic” or

“racist” which supposedly removes it from defamation, but this is doubly misguided. First, it is

not correct that under federal law a statement of opinion can never be defamatory. Milkovich v.

Lorain Journal Co., 497 US. 1, 110 S.Ct. 2695, 111 L.Ed.2d l (1990) (Supreme Court did not

create an exemption for “any statement that might be labeled ‘opinion’”). However, even on its

face, the term Holocaust denier has attributes that the epithets “anti-semitic” and “racist” do not in

addition to the fact that it can be proved or disproved as noted above. Being called a Holocaust

denier at an academic conference is not the same as being accused of racial or ethnic

prejudice—such as at a condominium owners meeting. Ward v. Zelikovsky, 643 A.2d 972, 136

NJ.   516 (1994) (accusation   of anti-semitism not actionable).

        First, the Holocaust is broadly understood as a historical event. Second, the word “denier”

is unmistakably a noun and only a noun. Someone who denies the Holocaust is a person who

denies history; history is reality; and therefore a denier is necessarily someone who can not be

relied on. Third, as pied (Para. 48), an individual who denies the Holocaust is believed to be guilty


                                                   25
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 26 of 32




of “minimizing the suffering and death of...six million noncombatant Jews....” That is a

particularly pejorative accusation to make at a conference of Christians (and speciﬁcally

Mennonites) known by some for their compassion and charitable works. By contrast, the terms

“anti-semitic” and “racist” are commonly adjectives devoid of truth claims, meant to call out

prejudice. The latter words are used more and more frequently in political discourse, but the same

is not true for Holocaust denier which stands in a different class.

       It bears repeating that   Plaintiff was not engaged in any hatred or animus toward Jews (or

Sponsors) at this Conference, as shown by the fact that he refrained from making any such remarks

when he was recognized during the Conference (immediately before being angrily shouted down)

(Para. 56). He was simply offering the opportunity to hear views about history that he believed

that registrants would be interested in (Para. 29. 34).

       College Defendants try to prove that Plaintiff has admitted that the meaning of the term

Holocaust denier is indeterminate by referring to his own allegation at Paragraph 47, but this

allegation actually proves Plaintiff’s point. Plaintiff calls the term a “pejorative label,” not the

same as an opinion, and he pleads that it is not “accurate,” meaning that it is susceptible to proof.

Whether someone is a “denier” is a matter of black or white, and Plaintiff states that the label does

not account for the “complexity of his historical views.” In other words, Plaintiff is suggesting

that whatever his opinions he has not “denied,” and therefore to be called a “denier” is the very

essence of defamation. Someone who falsely or recklessly accuses someone else of denying

history ~ when the target has taken pains to not do so — is engaging in defamation.

        If the Court believes it can interpret words at the pleading stage, then Plaintiffurges that

the Court recognize that the term Holocaust is widely understood (at least in the US.) as fact, with

a very specialized meaning. There was only one Holocaust, and it is regarded as the worst



                                                   26
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 27 of 32




genocide of all time, and moreover one of the most obvious and indeed one of the most

documented. In American culture we are told we must “never forget” the Holocaust. The          .




individuals behind the Holocaust targeted adherents of a minority which preceded and spawned the

major religions of the western world. Thus the label is not just about “any” historical event, but

about a historical event with unique pathos and meaning. If America deplores its citizens who

forget the Holocaust, how much worse he who denies it?          Even Holocaust “revisionists” are

unpopular;   _s_e_e   McCaldren v. California Library Ass’n, 955 F.2d 1214 (9th Cir. 1992)

       In short, “Holocaust denier” is self-evidently not a term applied casually by someone who

has different views or opinions from those of his target, but rather by someone purporting to

underscore the absolute truth and meaning of a historical event. When a person from a university

platform identiﬁes someone else as a Holocaust denier, all of the presumed weight of the

university attaches itself to the label. Holocaust denier is a very speciﬁc charge (as distinct from

“climate change denier” where “climate change” itself is a more amorphous term), and this is

particularly the case when used by an individual speaking under the auspices of an academic

conference to which one has just arrived. Those who heard the statement had every reason not to

                                                                                                had
regard it a mere opinion of an individual, but a matter of concern to Conference sponsors; they

                                                              the accuracy of the statement, not at
every reason to give the label considerable weight and accept

all like the situation of a debate where two sides are calling each other names. Therefore there is

no basis for dismissing the Sixth Claim for Relief on the ground that Plaintiff cannot plausibly

state a cause of action for injury on account of being called a Holocaust denier.



D. Plaintiff has Pled Plausible Claims for Either Intentional lnﬂiction
    Of Emotional Distress or Negligent Inﬂiction of Emotional Distress

        The ﬁnal argument of College Defendants is that Plaintiffhas not stated any cause of

                                                       27
   Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 28 of 32




action for either the intentional inﬂiction of emotional distress or (in the alternative) the negligent

inﬂiction of emotional distress because the acts of College pled are not sufﬁciently outrageous;

however, this is one of few cases where the facts are indeed outrageous enough to clearly show at

least one of those causes of action even if for some reason Plaintiff’s claim for false arrest or false

imprisonment against Bethel would falter (e. g. if Bethel’s attempt to deﬂect responsibility for the

arrest to law enforcement authorities alone—however unlikely--were to succeed).

        A reputable lawyer and conference registrant, a church member among fellow church

adherents, attending an academic conference on a church campus well-versed in dissent, was

vilified as a trespasser, solely on account of his peacefully-communicated views. This led to

public exclusion, humiliation, arrest and incarceration, but no conviction (indeed, not even a

prosecution). That is the amply—pled nub of this action. Plaintiff submits that by definition it is

an outrage when a people (church and academic community both) supposedly committed to

hearing dissenters and to peaceful resolution of conﬂict resort to calling on law enforcement

authorities to oust a peaceable but unwanted voice from their midst.

        Plaintiff has pled all four of the elements of a claim for intentional inﬂiction of emotional

distress, under Balmer Fund, Inc. v. City of Harper, 294 F.Supp.3d 1136, 1151 (D. Kan. 2018): the

intentionality of Bethel’s conduct, the extreme and outrageous nature of the conduct, the alleged

conduct and Plaintiff s distress, and the severity and extremity of Plaintiff s distress. Regarding

the last of these four, when Conference sponsors cut off Plaintiffs mike he was met with “shouts

and jeers of derision,” (Para. 55), and Plaintiff was “sufficiently distressed” by his treatment on

March 16 that he sought out police to make sure that he wouldn’t be arrested—only to have his

worst fears realized and be arrested anyway! (Para. 73, 78). Plaintiff was then immediately
                                                                                                 he
 subjected to concern for his physical health (loss of circulation in his hands) (Para. 81), and


                                                    28
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 29 of 32




suffered signiﬁcant emotional distress separate and apart from his damages arising directly from

his false arrest (Para. 189, 193). Plaintiff, who had never even been arrested let alone jailed, was

conﬁned for 18 hour (Para. 16, 88). Is Plaintiff to be faulted for failing to use the words “severe”

and “extreme” rather than the word “signiﬁcant”? Plaintiff submits that in context, his detailed
                                                                         allowed opportunity to
Complaint alleges the necessary degree of distress. If not, he should be

bring a motion for leave to amend to do so. F.R.Civ.P. 15(a)(2); Foman v. Davis,       gm.
                                                                                       favor
        College Defendants cite a case on “discrimation” as proof that Kansas does not

emotional distress claims, but of course Plaintiff is not alleging discrimination. However,

Plaintiff does ﬁt within the description given in that case of the person who is entitled to recover

for emotional distress: “[where] the distress inflicted is so severe that no reasonable person should
                                                                                         100
be expected to endure it.” Lindemuth v. Goodyear Tire and Rubber Co., 19 Kan. App.2d 95,

(1993). No one going to an academic setting to confer with his dissent-loving co—religionists

Should expect to be thrown out and jailed for his speech, which is what the Court has to accept

occurred here based only on the pleadings.

         Plaintiff also submits the intent of the “physical injury” requirement for a claim of

                                                                             conﬁned for 18 hours,
negligent inﬂiction is satisﬁed by his being handcuffed, restrained and then
                                                                               it is the rare case
even if there may not be direct precedent for that proposition (mostly because

where a claimant will prove all of those acts to be the unlawful consequence of the acts of the

 tortfeasor).   While College Defendants contend that physical injury must be “the direct and

                                                                                  that there be a physical
 proximate” result of the emotional injury, this is not the rule; it is sufﬁcient

 component along with an emotional component. Holdren v. General Motors Corp,
                                                                              31 F.Supp.2d


 1279, 1285 (D. Kan. 1998) [quoting Humes v. Clinton, 246 Kan. 590, 598, 792
                                                                             P.2d 1032, 1038

 (1990)].


                                                    29
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 30 of 32




       Bethel also argues that punitive damages could not be supported because only the acts of
                                                                                           the
its”employees” are implicated in the Complaint; however, it is the College itself that was

tortfeasor under all of Plaintiff’s tort claims (distinct from the defamation claim against Thiesen).

       Regarding Bethel’s ﬁnal points, Plaintiff acknowledges that there is a lack of clarity
                                                                                              and/or

                                                                                       under the
typographical error in his Prayer for Relief, and that Bethel College has no liability

Fourth Cause of Action or the Tenth Cause of Action, but that the intent of these prayers was

simply that the liability of City of North Newton should be joint and several with that of
                                                                                           Bethel

                                                                                   the same
College (and MCUSA) if there was a (separate) recovery against Bethel and MCUSA on

facts (different claim) that resulted in a recovery against the City.

        WHEREFORE, the Motion to Dismiss of Bethel College and John Thiesen sued as John

Thiessen should be denied, or if any portion of the motion is granted, dismissal should be granted

with proper opportunity for Plaintiff to ﬁle a motion for leave to amend the portion of the

complaint that is otherwise subject to dismissal.

                                        Respectfully submitted by,

                                                /s/ Bruce Leichty

                                                Bruce Leichty, In Pro Per
                                                c/o Bruce Leichty, A Prof. Corp.
                                                220 W. Grand Ave.
                                                Escondido, CA 92025
                                                (760) 484-2467
                                                Fax: (951) 676-7462
                                                leichty@sbcglobal.net

                                     CERTIFICATE OF SERVICE

                                                                  ﬁled with the Clerk of the
 I hereby certify that on this 26th day of July 2019, the foregoing was
 Court of the Kansas District Court using the CM/ECF system which will send notice of electronic
 ﬁling to all counsel of record, including the following:

                                                /s/ Bruce Leichtl
                                                Bruce Leichty, Plaintiff

                                                    3O
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 31 of 32




Scott E. Sanders
Corey M. Adams
McDonald Tinker PA
300 W. Douglas, Ste. 500
Wichita, KS 67202
Phone: 316-263-5851
Fax: 316-263—4677
ssanders@mcdonaldtinker.com
cadams@mcdonaldtinker.corn
Attorneys for Bethel College and John Thiesen sued as John Thiessen

Alan L. Rupe
Kevin E. Miller
Lewis Brisbois Bisgaard & Smith, LLP
1605 N. Waterfront Parkway, Ste. 150
Wichita, KS 67206
Phone: 316—609-7900
Fax: 316-462-5746
alan.rupe@lewisbrisbois.com
kevin.miller@lewisbrisbois.corn
Attorneys for Mennonite Church USA

Tracy M. Hayes
Robert M. Reynolds
Sanders Warren Russell & Scheer LLP
430 Corporate Woods
9401 Indian Creek Parkway, Ste. 1250
Overland Park, KS 66210
Phone: 913-234-6100
Fax: 913—234-6199
t.hayes@swrsllg.com
r.remolds@swrsllp.com
Attorneys for City of North Newton, Kansas

Eric A. Van Beber
Kevin D. Weakley
Wallace Saunders
 10111 W. 87th St.
Overland Park, KS 66212
Phone: 913—888—1000
Fax: 913-888-1065
evanbcber@wallacesaunders.com
kweakley@wallacesaunders.com
Attorneys for Lancaster Mennonite Historical Society



                                               31
  Case 6:19-cv-01064-JWB-KGG Document 48 Filed 07/26/19 Page 32 of 32




Thomas P. Schult
Jennifer B. Wieland
Berkowitz Oliver LLP
2600 Grand Boulevard, Ste. 1200
Kansas City, MO 64108
Phone: 816—561—7007
Fax: 816-561-1888
tschu1t@berkowitzoliver.com
iwieland@berkowitzoliver.com
Attorneys for Joel Nofziger

Jay P. Leﬂ<owitz
Joseph M. Sanderson
Kirkland & Ellis - New York
601 Lexington Avenue
New York, New York 10022
Phone: (212) 446-4800
Fax: (212) 446-4900
leﬂ<owitz@kirkland.com
ioseph.sanderson@kirkland.com
Attorneys for Joel Nofziger



Kelsey N. Frobisher
Foulston Sieﬂ<in LLP
1551 N. Waterfront Parkway, Ste. 100
Wichita, KS 67206-4466
Phone: (316) 267—6371
Fax: (866) 347-3808
kfrobisher@fou1ston.com
Attorney for Harvey County [party dismissed 7/ 19/ 19]

Toby Crouse
Crouse LLC
11184 Antioch, No. 253
Overland Park, KS 66210
Phone: (913) 957-6832
tcrouse@crousellc.com
Attorney for Harvey County [party dismissed 7/ 19/ 19]




                                                32
